PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/667,530
Filing Date: 29 Oct 2019
Appellant(s): Kostic et al.



__________________
Christopher S. Schultz
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 10/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
Patented claim 3 was dependent on patented claim 1 and included the language:
“3. A method according to claim 1, wherein the intermediary web site enables interested exchange partners to conduct a direct exchange of click-through traffic without a trial process”.  
This language neither states nor requires that the step of “conducting a pre-bidding trial” (and other trial-related steps) present in patented claim 1 is somehow no longer performed or is somehow no longer required.  Instead, patented dependent claim 3 provides additional feature(s) to the method of claim 1, as is customary for a dependent claim.
It is clear from the disclosure that the Clicksbroker system provides a web site 
“A Trial Process can be started with each Seller that accepts the Buyer. The Buyer can wait for trials to come through, or may also search for direct sale partners and start a sales transaction immediately. The Buyer can have as many simultaneous trials, sale, or direct sale transactions as desired” (US Patent 8,494,950 at 9:1–4).
The entire prosecution history of 10/411,987 centered around the requirement in the claims for the trial-related limitations.  Nowhere in that history was it asserted (by applicant, by examiner or by the PTAB) that prosecuted claim 15 (issued as patent claim 3) somehow removed the requirements to perform the trial-based limitations of its parent claim 1.
	Therefore, patented claim 3 is interpreted to require not only the performance of the entirety of claim 1 (including all of the trial-related steps), but further to require the enablement of a “direct” sale/exchange without its own trial, beyond the trial already performed in claim 1.  

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “other errors”, specifically:
“Dependent claim 3 fails to include limitations of claim 1 from which it depends. See 35 U.S.C. Sec. 112 (fourth paragraph).” (10/29/2019 declaration p. 1).
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It fails to “specifically identify an error . . . by reference to the specific claim(s) and the specific claim language wherein lies the error, as per MPEP 1414 II.
Patented claim 3 indeed includes all of the limitations of claim 1.  See “Claim Interpretation” elsewhere in this office action.
It is noted that the declaration also refers to error “by reason of a defective specification or drawing”, but no such error is asserted in substance, nor has  any correction to the specification or drawing been proposed.
	
35 USC § 251 Rejections - Declaration
Claims 1–5 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

35 USC § 251 Rejections – Improper Broadening
	Claim 3 is rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
35 U.S.C. 251 states in part that:
“No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent”.

Claim 3 is broader than the only patented independent claim, namely claim 1.  While every word of patented claim 1 is indeed present in reissue claim 3, reissue claim 3 is nonetheless broader than patented claim 1.  The following language represents the broadened material:
3(a) – the newly-added alternative in the phrase “partners . . . establish an exchange trial process . . . or a direct exchange of click-through traffic without a trial process” effectively eliminates the patented requirement for the establishing of the trial process.  
3(b) – the newly-added alternative in the phrase “link displayed . . . during a trial period . . . or a direct exchange” effectively eliminates the patented requirement regarding the link and trial period.  
3(c) – the newly-added condition in the phrase “conducting a . . . trial  . . . when the trial process is used” effectively eliminates the patented requirement regarding the conducting of a trial.  
3(d) – the newly-added condition in the phrase “conducting a bidding process after the trial period is concluded when the trial process is used” effectively eliminates the patented requirement regarding the bidding process and trial period.  


Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1–4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10 and 12 respectively of U.S. Patent No. 8,671,046. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the ‘046 patent use the terms “buyer” and “seller” 
It is noted that a provisional double patenting rejection against the claims of this ‘046 patent was given1 during the prosecution of US Patent 8,494,950 undergoing reissue here.  A terminal disclaimer was filed2 but was not approved3 due to a typographic error of the serial number.  The case proceeded to issue without the terminal disclaimer4 because the parent application forming the basis for the provisional double patenting was abandoned at the time, but later revived5.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0082914 (Beyda) in view of Applicant Admitted Prior Art (AAPA). 
	Given the interpretation of the recently-added alternatives and conditional statements, the claims do not positively require the limitations concerning the trial aspects mentioned in the claims.  See the 251 Broadening rejection above for further claim interpretation of the pending claims.  Therefore the applied prior art need not teach the trial aspects of the claims as currently written.
3. A method implemented on an online network connecting websites to computers of respective users for buying and selling of click-through traffic from a first exchange partner's web site via an intermediary website which enables interested exchange partners to conduct an exchange of click-through traffic with a trial process or a direct exchange of click-through traffic without a trial process, the method comprising the steps of:
“Hybrid network based advertising system and method” (Beyda at TITLE).
“A central ad planning server having a database operable to store central ad campaign data” (Beyda at ABSTRACT).
“The central ad planning server 30 is preferably associated with a plurality of advertisers and content provider servers” (Beyda ¶ 0079).
“the third party advertisement server (located at tp1.com)” (Beyda ¶ 0013).
(a) registering a plurality of exchange partners interested in buying click-through traffic of visitors from other exchange partners, wherein after the exchange partners have registered, a first exchange partner offers the click through traffic from its web site for sale, and those of the other exchange partners interested in the first exchange partner's click-through traffic establish an exchange trial process to measure the click-through traffic that would be sent from the first exchange partner's web site to the web sites of each of the respective other exchange partners or a direct exchange of click-through traffic without a trial process; 
“the user interface is preferably accessed by users having a previously issued user ID and password. . . The central ad planning server user interface is preferably provided via an Internet Web page so that content providers and advertisers can access the user interface remotely.” (Beyda ¶ 0079).
(b) establishing a link from a first exchange partner's web site to an intermediary web site, and storing respective links to the plurality of other exchange partner's web sites at the intermediary web site, wherein the respective link to each respective other exchange partner's web site can be addressed through the intermediary web site by a corresponding exchange partner-specific link displayed on the first exchange partner's web site during a trial period to be conducted with each corresponding other exchange partner or a direct exchange; 
“The third party advertisement server then responds to the content provider with the URL of the advertisement information (e.g., banner ad).  The content provider modifies or rewrites its HTML code to reference the advertisement served by the third party advertisement server.  The modified HTML code is served to the user with the properly identified advertisement information.” (Beyda ¶ 0009).
“An exemplary HTML code fragment for a typical banner ad as rewritten by the content provider is shown below . . . <A HREF=“www.tp1.com/ad/ad1> . . . <A HREF=“www.cp1.com/.../www.tp1.com/ad/ad1>“ (Beyda ¶ 0010–0016).
“the URL identified in the “A HREF” tag is located within the content provider's domain (cp1.com) and provides click though tracking prior to directing the user to the third party advertiser's domain (e.g., tp1.com) and ultimately the advertiser's Web site (e.g., ad1.com)” (Beyda ¶ 0017).
(c) conducting a pre-bidding trial of click-through traffic from the first exchange partner's web site with the plurality of interested other exchange partners when the trial process is used by linking the first exchange partner's web site through the intermediary web site to each interested other exchange partner's web site in turn during a given trial period so that each other exchange partner can assess what click through traffic they will receive from the first exchange partner's web site; 
	As described above, the trial aspects need not be taught by the applied art.
(d) conducting a bidding process after the trial period is concluded when the trial process is used, in which the interested other exchange partners who participated in the pre-bidding trial can then bid a price each is willing to pay to obtain the click through traffic from the first exchange partner's website; 
	As described above, the trial aspects need not be taught by the applied art.
(e) conducting a bidding process without a trial process when the direct exchange is used in which the interested other exchange partners can then bid a price each is willing to pay to obtain the click-through traffic from the first exchange partner's web site; and (f) enabling the first exchange partner to select a winning bid of another exchange partner in the bidding process in order to conclude a sale of the right to obtain the click-through traffic from the first exchange partner's web site to the winning exchange partner's web site.
 “Many Web sites sell advertising space to one or more advertisers” (Beyda ¶ 0005).
	Beyda recognizes the sale of an advertisement campaign but does not specify a bidding process between the buyers and sellers of the web traffic to be sold.  Applicant however admits that traditional click-through traffic selling at the time was done by a seller contracting with a buyer:
“In the typical click-through selling today, a seller contracts with a buyer for an upfront fee to sell access to the click through traffic visiting the sellers web site” (US Patent 8,494,950 at 1:40–42).
	It would have been obvious to one of ordinary skill at the time of the invention to have performed a contract process between interested buyers and interested sellers in which a seller accepted a winning bid (the fee) from a buyer in order to establish a .  

(2) Response to Argument
Claim Interpretation – Patented Claim 3 and the Trial Process
Applicant argues:
“Claim 3 is incompatible with claim l. The interested exchange partners cannot conduct the method according to claim 1 without a trial process because the method of claim 1 requires conducting a trial process” (App Br. at 11).
 “While the examiner notes that the specification provides that the "Buyer can have as many simultaneous trials, sale, or direct sale transactions as desired," there can be no dispute that such simultaneous transactions are separate processes and transactions. There is no process disclosed in which both trials and direct sales occur in the same transaction as they are incompatible alternative” (App Br. at 10–11).
“All methods disclosed in the specification perform either the trial process or the direct exchange but not both as the examiner contends” (App Br. at 12).
“While it may be clear that the system is capable of performing both of these alternatives simultaneously in separate transactions, the method taught by the patent must perform either one or the other, not both” (App Br. at 13).

Applicant is attempting to rely on an alleged failure of patented claim 3 to meet 35 USC § 112 ¶ 4 as an excuse to broaden the patent after two years.  This is improper, regardless of whether or not the examiner agrees with the alleged 112 4th failure.  Even if examiner were to agree that patented claim 3 did not meet the requirements of § 112 4th paragraph, the asserted error would lie with patented claim 3, not with claim 1.  Rather than “correcting” claim 3 to “include limitations of claim 
Nonetheless, examiner disagrees that there is a 112 4th failure with patented claim 3 for the following reasons.
Applicant’s declaration asserts the error to be corrected through reissue as:
“Dependent claim 3 fails to include limitations of claim 1 from which it depends. See 35 U.S.C. Sec. 112 (fourth paragraph)” (10/29/2019 declaration, p. 1).
35 USC § 112 fourth paragraph states:
“. . . a claim in dependent form shall . . . specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.”
Examiner construes patented claim 3 as “incorporating . . . all the limitations” of claim 1 because it is a dependent claim.  Patented claim 3 is not broader than independent patent claim 1.
The entire prosecution history of 10/411,987 centered around the requirement 6,7,8,9,10,11,12.  Nowhere in that history was it asserted (by applicant, by examiner or by the PTAB) that prosecuted dependent claim 15 (issued as patent claim 3) somehow removed the requirements to perform the trial-based limitations of its parent claim 1.  On the contrary, applicant agreed that patented claim 3 (prosecuted claim 15) included all of the limitations of parent claim 1 by stating:
“Depending Claims 14-17 define further features of the Applicant's multi-exchange partner pre-bidding trial methodology and are believed to be patentable for the reasons discussed above, and for the additional features they describe. Claims 13-17 are deemed to be patentably distinct from those of related U.S. Patent Application 11/096,132 by reciting the trial process” (10/411,987, Applicant remarks, 3/10/2008, p. 5).
“Claims 15-17 define ancillary features of the overall system, and are deemed to 
Patented claim 3 has been interpreted (see “Claim Interpretation”, above) to require not only the performance of the entirety of claim 1 (including all of the trial-related steps), but further to require the enablement of a “direct” sale/exchange without its own trial, beyond the trial already performed in claim 1.  
The disclosure indeed supports a method of conducting both a trial-based exchange and a direct-exchange without its own trial:
“A Trial Process can be started with each Seller that accepts the Buyer. The Buyer can wait for trials to come through, or may also search for direct sale partners and start a sales transaction immediately. The Buyer can have as many simultaneous trials, sale, or direct sale transactions as desired” (US Patent 8,494,950 at 9:1–4).
“FIG. 3 illustrates several different modes in which Sellers and Buyers can engage in the Trial/Bidding and Sales Processes . . . A Buyer (#4) can be engaged in a Sales Process (transactionid#1) with one Seller (#4), while participating in another Trial Process (trialid#4) with another Seller (#5)” (US Patent 8,494,950 at 6:34–42).
“FIG. 4 is a state diagram illustrating the processes going on in the above-described implementation example of the ClicksBroker program. Column 45 indicates the corresponding id number in the database for each type of process stage (Type 1 to Type 11) . . . In Type 3, the Trial Process is started . . . In Type 10, the Seller engages in the Direct Sale . . . In Type 11, the Direct Sale is concluded, ClicksBroker has completed the Direct Sale process and can start a new process” (US Patent 8,494,950 at 10:50–11:38).
See also FIG. 4 and the arrows connecting every process stage as well as the endless nature of the process stages: “TO WAIT FOR NEW BUYER OR START NEW TRIAL OR BIDDING PROCESS” (in the lower right corner).
Applicant argues the alleged 112 4th failure by stating that although “the system in separate transactions”, “[t]here is no process disclosed in which both trials and direct sales occur in the same transaction”.  This argument is misplaced as neither (open-ended) patented claim 1 nor (open-ended) patented claim 3 is limited to “the same transaction”.  

§ 251 Rejections – Improper Broadening & Declaration
Applicant argues:
“Applicants are not attempting to "broaden" claim 3 because it was already directed to a method that did not include a trial process,” (App Br. at 13).
“Thus, Applicants properly identified an error in claim three under 35 U.S.C. § 112 (fourth paragraph) in that the claim fails to include limitations of claim 1 from which it depends” (App Br. at 14).
Examiner disagrees.  As articulated above (see “Claim Interpretation – Patented Claim 3 and the Trial Process”), examiner construes patented claim 3 as “incorporating . . . all the limitations” of claim 1 because it is a dependent claim.  Patented claim 3 is not broader than independent patent claim 1.  Patented claim 3 has been interpreted to require not only the performance of the entirety of claim 1 (including all of the trial-related steps), but further to require the enablement of a “direct” sale/exchange without its own trial, beyond the trial already performed in claim 1.  Lastly, the entire prosecution history, including statements by applicant (cited above) supports the notion that patent claim 3 incorporates all of claim 1.
th paragraph, the asserted error would lie with patented claim 3, not with claim 1.  Rather than “correcting” claim 3 to “include limitations of claim 1”, reissue applicant is asking the office to broaden patented claim 1 by removing the trial-based limitations admitted13 to be required by claim 1.  Reissue applicant is doing so by amending claim 3 into independent form and rendering all of its trial-based limitations as optional.
It is noted that the declaration also refers to error “by reason of a defective specification or drawing”, but no such error is asserted in substance, nor has any correction to the specification or drawing been proposed.  Applicant has not rebutted this position taken by the examiner.

§ 103 Rejections – Prior Art
Applicant argues:
“Beyda reference is not concerned with a method for buying and selling click-through traffic and does not disclose an intermediary website for accomplishing that task” (App Br. at 14).
“None of the examiner's citations relate to the specific limitations related to the claimed method for buying and selling click through traffic through an intermediary website” (App Br. at 15).

“Many Web sites sell advertising space to one or more advertisers . . . It is also desirable to collect statistics in order to evaluate the performance of a given advertising campaign” (Beyda ¶ 0005).
“A central ad planning server having a database operable to store central ad campaign data” (Beyda at ABSTRACT).
“provides click though tracking prior to directing the user to the third party advertiser's domain (e.g., tp1.com) and ultimately the advertiser's Web site (e.g., ad1.com)” (Beyda ¶ 0017).
Beyda also teaches the system to be employed via “an intermediary website”:
“The central ad planning server user interface is preferably provided via an Internet Web page so that content providers and advertisers can access the user interface remotely”
“the central ad planning server is operable to add, modify or delete data relating to at least one of the plurality of advertising campaigns” (Beyda ¶ 0031).

Applicant argues:
“Examiner relies on the fact that Applicants admitted that sellers and buyers previously contracted with an upfront fee to sell clickthrough traffic. Even if true, this does not relate to the claim limitation in which requires a '"bidding process."” (App Br. at 15).
Examiner disagrees.  Examiner articulated the obviousness of performing a contract process between interested buyers and interested sellers in which a seller accepted a winning bid (the fee) from a buyer in order to establish a contract for an advertisement campaign.  A buyer offering to pay a fee for a sale represents a “bid” 
 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 10/411,987, Office Action dated 1/11/2008.
        2 10/411,987, TD filed 3/10/2008.
        3 10/411,987, TD review decision 4/3/2008.
        4 10/411,987, Misc Communication dated 6/20/2013.
        5 10/096,132, Petition Decision dated 12/5/2013.
        6 “Main method Claim 21 [sic, 13] now clearly recites the following main method steps: . . . establish an exchange trial . . . Conducting a pre-bidding trial . . . Conducting a bidding process after the trial period is concluded” (Applicant remarks, 3/10/2008, p. 3–4).
        
        7 “cited prior art McElfresh patent . . . does not suggest a pre-bidding trial facility for interested exchange partners . . . It is therefore submitted that newly submitted, main method Claim 13 as now submitted is patentably distinguished over the prior art represented by McElfresh” (Id. at p. 4–5).
        
        8 “Depending Claims 14-17 define further features of the Applicant's multi-exchange partner pre-bidding trial methodology and are believed to be patentable for the reasons discussed above, and for the additional features they describe. Claims 13-17 are deemed to be patentably distinct from those of related U.S. Patent Application 11/096,132 by reciting the trial process format between exchange partners registering to exchange click-through traffic among each other” (Id. at p. 5).
        
        9 “No evidence exists in the record of any prior suggestion to conduct an online automated trial of click-thru traffic performance with a plurality of exchange partners” (Appeal Brief, 5/20/2009, p. 13).
        
        10  “Claims 15-17 define ancillary features of the overall system, and are deemed to stand or fall on the same point of patentability as presented for main independent Claim 13” (Id. at p. 7).
        
        11  “we find nothing in this proposed combination which discloses or makes obvious . . . conducting a bidding process after the trial period is concluded, in which the interested other exchange partners who participated in the pre-bidding trial can then bid . . . Accordingly, we cannot sustain the rejection of independent claim 13 and claims 14-17 which depend therefrom” (PTAB decision, 3/25/2013, p. 4–5).
        
        12 “claims 14-17 are allowed by dependency” (Notice of Allowance, 5/22/2013).
        13 “Claim 1 of the ‘950 patent . . . includes the step of “conducting a pre-bidding trial” among other steps”, Ap. Br. p. 11”.